Dismissed and Memorandum Opinion filed September 24, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00241-CV

            LISA PRIYMAK AND GAREGUIN STEP, Appellants
                                         V.
                            KROGER CO., Appellee

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-19634

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed February 24, 2015. The clerk’s
record was filed June 19, 2015. No reporter’s record or brief was filed.

      On August 6, 2015, this court issued an order stating that unless appellant
submitted a brief on or before August 21, 2015, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.
                                     PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.




                                        2